RICHARD L. JONES, Retired Justice.
Because, in their attempt to enforce the statutory right of redemption following a mortgage foreclosure sale, the debtors/re-demptioners failed to comply with the “tender of payment” provisions of Ala.Code 1975, §§ 6-5-252 and -253, the judgment dismissing their claim as to defendant David Pearce is affirmed.
This opinion was prepared by retired Justice RICHARD L. JONES, sitting as a Justice of this Court pursuant to § 12-18-10(e), Ala.Code 1975, and it is hereby adopted as that of the Court.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and COOK, JJ., concur.
MADDOX, J., concurs in the result.
STEAGALL and INGRAM, JJ., dissent.